Young, D. J.,
dissenting:
I do not concur with the majority.
The only duty of Montana as a result of the merger was to deliver “unrestricted and freely transferable” shares of stock to Nevada whenever Larsen exercised his option. Montana could take whatever steps it desired to secure “unrestricted and freely transferable stock,” including issuing of new stock or purchasing previously issued stock on the open market. Failure on the part of Montana to fulfill its obligation to deliver “unrestricted and freely transferable” stock makes Montana liable to Nevada for any damage it suffered by Montana’s failure to deliver the “unrestricted and freely transferable” shares of stock at the time Larsen or Nevada exercised its option.
*347The measure of damages is the value of the stock at the time of the exercise of the option less the value of the stock at the time of delivery. In the instant case, Montana did not deliver “unrestricted and freely transferable” shares of stock until April, 1965, although the option was exercised on July 31, 1964. The loss incurred by Montana’s failure to deliver the required stock is the difference between the market value of the stock on July 31, 1964, which was $2.50 per share, and the price Nevada was able to sell its stock in April of 1965 which was $2.00 per share, or 50 cents per share. Nevada, therefore, suffered a loss of 75,000 times 50 cents per share, or $37,500.00. Judgment should be entered for respondent in this amount.